Case 2:21-cv-00238-WJM-MF Document 24 Filed 03/05/21 Page 1 of 1 PagelD: 1059
SMITH, CROTTY, MEYER & BRUINS

ATTORNEYS AT LAW
851 FRANKLIN LAKE ROAD
FRANKLIN LAKES, NEW JERSEY 07417-2242

WILLIAM T. SMITH (NJ & NY BARS} TEL 201 891-1900
FRANCIS P. CROTTY FAX 201 891-8817
GORDON D. MEYER (RET’D.} wsrmith@lawfinj.com
DAVID R. BRUINS ferotty@lawflnj.com

OF COUNSEL dbruins@law flzj.com
Hon. William J. Martini, U.S.D.J.(via Pacer) March 5, 2021
United States District Court
District of New Jersey

Martin Luther King Jr. Building & U.S. Courthouse
50 Walnut Street — Room 4076
Newark, N.J. 07101

Re: Wyckoff Properties, LP, et al. v. Selective Insurance Co., et al.
U.S.D.C., D.N.J., No. 2:21-cv-00238-WJM-MF

Dear Judge Martini:
I represent the Plaintiffs in the above-entitled matter.

On February 24, 2021, I filed a Brief in Opposition to the Motion to Dismiss filed
on behalf of Zurich American Insurance Company. As submitted, the brief was not in
compliance with the U.S.D.C.N.J. Rules regarding the length and formatting of briefs.

I apologize for my mistake in not submitting this request prior to the filing of my
brief. However, [ wish to make the request now for permission to file the non-compliant
brief which was dated February 24", The matter in question involves complex insurance
coverage issues, many of which are of first impression, not only in New Jersey but
nationwide. There are opinions and decisions being handed down on issues very similar
to and/or bearing wpon the issues in this case every week which the parties in this case
have to address. | will certainly not object to any request by my adversaries in this
litigation to submit briefs which are longer than normally permitted by local Rule.

Thank you for your consideration of the above.

Respectfully submitted,

Smith, Croneypasys Bruins
/

By: Francis P. Crotty

FPC/lo
cc: Hon. Mark Falk (via Pacer)
Timothy Carroli, Esq. (Timothy.Carroll@clydeco.us)
Susan M. Leming, Esq. (sleming@brownconnery.com}
Patrick F. Hofer, Esq. (patrick. hofer@clydeco.us)
Jared Clapper, Esq. (fared clapper@clydeco.us)
Patrick J. Mulqueen, Esq. (pmulqueen@goldbergsegalla.com)
